Citation Nr: 0501213	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  02-11 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for residuals of an 
injury to the lumbar spine with multilevel degenerative disc 
disease, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran had active service from July 1956 to April 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In November 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a Travel Board Hearing in North 
Little Rock, Arkansas. 


FINDING OF FACT

The veteran's residuals of an injury to the lumbar spine with 
multilevel degenerative disc disease cause persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for residuals of an 
injury to the lumbar spine with multilevel degenerative disc 
disease have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 
4.71a, Diagnostic Codes 5292, 5293 (2002), Diagnostic Codes 
5292, 5293 (2003), Diagnostic Codes 5242, 5243 (2004).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The March 2002 rating decision, the July 2002 statement of 
the case, and the March 2004 VCAA letter, have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
statement of the case and in the VCAA letter, the appellant 
was advised of the types of evidence VA would assist in 
obtaining, as well as the appellant's own responsibilities 
with regard to identifying or providing relevant evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO's March 2002 decision was issued before VCAA 
notification.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Board finds, however, that any defect with 
respect to the timing of the VCAA notice was harmless error, 
for the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the March 2004 VCAA letter 
regarding the information and evidence needed to substantiate 
the claim, the information and evidence that must be 
submitted by the claimant, the information and evidence that 
would be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertained to the 
claim.  No additional evidence has been received.  Moreover, 
the veteran, at his November 2004 hearing, said that all 
documentation in his possession had been submitted, and the 
appeal was to rest upon the evidence of record.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993; see also 38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded a VA examination in connection with his claim.  
He also appeared at a hearing before the undersigned Law 
Judge in November 2004.  All available service, private, and 
VA records have been obtained.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  

Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished and adjudication 
of the claim, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.
When a law or regulation changes during the pendency of a 
claim for VA benefits, and the regulation substantively 
affects the claim, the claimant is entitled to resolution of 
his claim under the version of the regulation that is most 
advantageous to him.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) 
("[S] tatutes or regulations liberalizing the criteria for 
entitlement to compensation . . . may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits."); see also Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), overruled in part by Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Moreover, in VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000), 
the General Counsel held that, when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  Id.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for rating a disability based on limitation of motion, 
regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Under the rating criteria in effect prior to September 23, 
2002, a 20 percent rating is assigned for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating is assigned for severe intervertebral disc 
syndrome, with intermittent relief.  A 60 percent evaluation 
is assigned for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) under Diagnostic Code 
5293 is to be rated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under Sec. 4.25 separate evaluations of the chronic 
orthopedic and neurologic manifestations, along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

A 60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.								
A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.					
	
A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months					
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes.  Diseases and injuries to the spine 
are to be rated under diagnostic codes 5235 to 5243, as 
related to the claim at issue, as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire 
spine -100 percent

Unfavorable ankylosis of the entire 
thoracolumbar spine - 50 percent

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine	- 40 percent

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal ranges of 
motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.



Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months - 60 percent

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months - 40 percent 

38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2004).

Analysis

The veteran is currently assigned a 40 percent disability 
evaluation for residuals of an injury to the lumbar spine 
with multilevel degenerative disc disease. 

In February 2002, the veteran requested an increased 
evaluation for his low back disorder. 

In March 2002, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported having 
significant problems with his low back.  He stated that he 
was basically ambulating with a wheelchair because of the 
problems that he had with his back.  He indicated that he had 
been told that he had nerve compression.  He reported that he 
had pain in both legs, but that the pain was worse in the 
left leg.  It was noted that an MRI taken in October 2001 had 
shown multilevel degenerative disc disease with spinal canal 
stenosis.  

Physical examination revealed that the veteran sat in a 
wheelchair and needed assistance to stand.  Range of motion 
was as follows:  forward flexion 20 degrees; backward 
extension 5 degrees; lateral flexion 5 degrees, bilaterally; 
and rotation 5 degrees, bilaterally.  

In his July 2002 substantive appeal, the veteran contended 
that a 60 percent evaluation was warranted for his low back 
disorder.  

At the time of his November 2004 hearing, the veteran 
indicated that he could sit up and was pretty good at lying 
down.  However, when he started to walk two or three steps, 
he would just pass out.  He also testified that he was having 
problems with the nerves in his back.  The veteran indicated 
that he either stayed in bed or sat on a swing on the front 
porch. 

The criteria for a 60 percent evaluation for the veteran's 
residuals of an injury to the lumbar spine with multilevel 
degenerative disc disease have been met under the regulations 
in effect prior to September 23, 2002.  The veteran has been 
shown to have persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  Specifically, the Board notes 
the findings of diminished ankle jerks and the veteran's 
reports of nerve compression, in addition to the veteran's 
complaints of constant pain, support the assignment of a 60 
percent evaluation.  The Board further observes that the 
veteran had extremely limited range of motion.  The Board 
notes that this is the highest schedular disability 
evaluation assignable under Diagnostic Code 5293.  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.


The Board concludes that the schedular criteria adequately 
contemplate the nature and severity of the veteran's service-
connected residuals of an injury to the lumbar spine with 
multilevel degenerative disc disease.  The record does not 
suggest, based upon these findings documented within the 
clinical reports, that the appellant has an "exceptional or 
unusual" disability such to require referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.  The veteran has not been recently 
hospitalized for his low back disorder.  Furthermore, the 
assigned schedular disability evaluations contemplate 
interference with employment.  
Accordingly, a 60 percent rating under Diagnostic Code 5293 
is warranted.

ORDER

Entitlement to a 60 percent rating, for residuals of an 
injury to the lumbar spine with multilevel degenerative disc 
disease, is granted, subject to regulations governing 
monetary benefits.  




	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


